Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Inscrutor, Inc. (the “Company”) on Form 10-Q for theperiod endingMarch 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jesper Toft, Chief Executive Officer, Chief Financial Officer, Director certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2009, fairly presents, in all material respects, the financial condition and results of operations of Inscrutor, Inc. Date: April 30, 2009 /s/ Jesper Toft Jesper Toft Chairman of the Board of Directors, Chief ExecutiveOfficer, Chief Financial Officer, Chief Accounting Officer
